DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 2-3, 8, and 17 have been cancelled. 
Claims 1, 4-7, 9-16, and 18-20 remain pending and are allowed. 

Response to Amendment/Allowable Subject Matter
Applicant’s amendment filed 7/5/2022 is effective to place the claims in condition for allowance. Applicant’s amendment incorporates subject matter from claims 8 and 17 previously indicated as allowable over the prior art, in combination with previously pending dependent claims 2-3, which were considered eligible under 35 USC 101 (see: Non-Final Action mailed 4/18/2022, p. 16-18, Interview Summary mailed 7/6/2022). Claims 1, 4-7, 9-16, and 18-20 are hereby allowed. 

Conclusion
The prior art made of record below is considered pertinent to applicant's disclosure but does not cure the deficiencies discussed above. Most notably with respect to processing modes/wait times:
US 20020056751 to Lee discloses a food conveyor system that applies a unique scannable bar code to a plate, which can be used by a sushi chef. Lee also discloses a conveyor. (see 0021, 0027, Fig. 1, Fig. 5-6)
PTO form 892-U discloses utilizing a stream for floating prepared orders to customers in lieu of a sushi conveyor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619